Citation Nr: 1637497	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sleep disorder to include obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	M. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1965 to November 1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the New Orleans, Louisiana, Regional Office (RO) which, in pertinent part, denied service connection for sleep apnea.  In November 2014, the Board remanded the issue of service connection for sleep apnea to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for OSA is warranted as he incurred the claimed disorder secondary to his service-connected posttraumatic stress disorder (PTSD).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated (increased in severity beyond the disorder's natural progression) a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD evaluated as 100 percent disabling; bilateral hearing loss evaluated as 30 percent disabling; tinnitus evaluated as 10 percent disabling; and erectile dysfunction evaluated as noncompensable.  

The report of a January 2013 VA respiratory examination states that the Veteran was diagnosed with "OSA/hyponea."  The examiner commented that: "[o]bstructive sleep apnea is caused by a mechanical obstruction of the airway, usually due to obesity, and less often due to other anatomic airway defects, such retrognathia (recessed or small jaw);" "PTSD has no effect on the patency of the airway or structure and placement of the jaw;" "PTSD is a psychiatric condition that does not alter the physical structures that form the airway;" and "[t]herefore, I cannot attribute the Veteran's sleep apnea as secondary to his PTSD."  The report of a November 2015 VA evaluation concludes that the Veteran's OSA "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The VA physician observed that: "[t]he various studies and papers speak of associations with sleep apnea;" "[t]here is no pathophysiologic cause identified;" and "OSA is caused by a structural defect in the upper airway."  Neither the January 2013 VA examination report nor the November 2015 VA evaluation addresses whether the Veteran's OSA increased in severity beyond its normal progression due to his PTSD and other service-connected disabilities.   

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA sleep apnea evaluation is required to address whether the Veteran's diagnosed OSA has increased in severity due to his PTSD.  

Clinical documentation dated after November 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his OSA after November 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after November 2016.  

3.  Schedule the Veteran for a VA sleep apnea examination conducted by a physician who has not previously examined the Veteran in order to determine the nature and etiology of his OSA and its relationship, if any, to active service and the Veteran's PTSD and other service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified sleep apnea had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's PTSD and other service-connected disabilities.  

Service connection is currently in effect for PTSD evaluated as 100 percent disabling; bilateral hearing loss evaluated as 30 percent disabling; tinnitus evaluated as 10 percent disabling; and erectile dysfunction evaluated as noncompensable.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should state that such a review was conducted and specifically address the medical articles submitted in support of the Veteran's claim for service connection.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of the Veteran's entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

